MEMORANDUM ***
Sherry Price appeals the district court’s affirmance of the ALJ’s determination that she is ineligible for Supplemental Security Income benefits under Title XVI of the Social Security Act. We affirm.
Price argues that the ALJ improperly discounted the opinion of her treating physician. A treating physician’s opinion is not “conclusive as to either a physical condition or the ultimate issue of disability,” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989), and may be rejected if contradicted by another doctor’s opinion and the ALJ gives “specific and legitimate reasons” for doing so that “are supported by substantial evidence” in the record. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.2005). The ALJ did this here.
The ALJ likewise provided ‘“specific, clear and convincing reasons’ ” for finding that Price’s testimony about her pain, symptoms, and limitations was not fully credible. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir.2007) (citation omitted).
Other alleged errors by the ALJ were briefed and argued below, but none require further review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.